Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 10, 2020.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00423-CV


                         VICTORIA AMENT, Appellant

                                        V.

  HARRIS COUNTY EMERGENCY CORPS. AND NATHANIEL PLATT,
                       Appellees

                     On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-02126


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed March 10, 2020. On August 27,
2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.